Title: To Thomas Jefferson from Job Falls, 23 August 1808
From: Falls, Job
To: Jefferson, Thomas


                  
                     Sr 
                     
                     Shadwell Augt 23rd 1808
                  
                  I got the lone of a pamplet this morning in which I found your speach said in it to be deliverd the 4th of March 1801 Jest about 10 aclock reading as fare as the 21st page & aline or two in the next if you are a man that has wrote as you now think which I hope & trust you are So that I Still have more & more confidane you will talk with me if you are not too much engured or at any rate if you are well if you knew my case you would set up an hour or two later or rise that much early to reestablish good order And surpress anarchy As I wrote to you the other day & deliverd at your dore yesterday it is useless I think to go to the governer of Virginia without being inspected & a certificate without he is more of a des[erning] man than the most I have talkt with yet As they had a pecies in Greens papers to Squash me before I started all tho I had agread with Timothy Green before to prent for me But I suppose by being highly fead he declind printing for me & it seams has under took for my Attogenest It seameth power drives me out of my right at or from home And their money keeps the truth of it from being known abroad—What kind of people have I got among Some little time past if I had been askt the qustion I should answerd in the affirmative the most refomd freest of predigice & most inliteand in the world—
                  But to my great disappointment & sorrow I cannot say so now For it seams as if I was among more uncultivated people & more void of law reason & right Then we have an account of the Hottontots that lives in part of Affrica this side of the cape of good hope where it is said they shelter under trees in time of storm like brutal creation and wore or rap the intestines of the game (they live on for food) round there heads as a dress or an ornament—Perhaps they might be sevellised But if you turn me off & I meet with no more incouragemet with one or two more gentlemen in this part of the cuntry I shall Begin to dispare of Seing order or Justice for me in Virginia or the United states—I am Sr sinsearly your frend & universal well wisher of mankind & am in hopes to stand firm in a right cause even untill death
                  
                     Job Falls 
                     
                  
               